Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 2, 9 and 16 are canceled and claims 1, 8 and 15 are amended. Claims 1, 3-8, 10-15 and 17-20 are pending.

Response to Arguments
	Applicant’s arguments with regard to the 101 rejection of the claims have been considered but are not persuasive.
	Applicant argues:
	1 – The claims are not directed to a mental process. 
	In response, the examiner asserts that this argument was made in the after-final response and subsequently addressed by the examiner therein and therefore this argument is moot and non-persuasive.
	2 – Applicant’s claims recite specific steps that accomplish a desired result.
	In response, the examiner asserts that this argument was also made in the after-final response and subsequently addressed by the examiner therein and therefore this argument is moot and non-persuasive.
	3 – Applicant’s claims contain an inventive concept. Examiner’s conclusory statements ignore meaningful terms recited in claim 1.
	In response the examiner asserts that the meaningful terms the examiner allegedly ignores are part of the amended subject matter of the present claims which the examiner could not possibly have considered beforehand and therefore this argument is moot. These terms will be addressed in the rejection that follows.
	4 – The examiner mischaracterizes specific steps recited in applicant’s claims. 
	In response the examiner asserts that it is unclear which specific steps are mischaracterized, why, how they should be characterized and why. Therefore this argument is moot and non-persuasive.
	5 – Applicant is not monopolizing any abstract idea. 
	In response, the examiner asserts that whether a claim monopolizes an abstract idea is determined by the analysis set forth in the 101 SME analysis. Therefore this argument is moot and non-persuasive.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
	1. A method comprising:
	Accessing, from a business billing or invoicing computing system via one or more processors, financial transactions representing one or more discrete bills or
invoices submitted by one or more payee businesses requesting payment by one or more payor users of the system;
	integrating, via the one or more processors, the financial transactions into payment due data representing one or more bills and invoices associated with one or more users of the system to be paid through the system;
	accessing, via the one or more processors, payment method data associated with a plurality of discrete bills or invoices of a user of the system represented in the financial transactions;
	accessing, via the one or more processors, a categorized payment method database comprising historical payment methods associated with historical tax related financial transactions;
	identifying, via the one or more processors, one or more payment methods that are associated with the historical payment methods and that match the payment method data by automatically comparing the payment method data to the historical payment methods, wherein the payment method data represents one or more of a credit account, a checking account, a line of credit, a stored value account, a debit account, a charge account, an ATM account, a fleet account, a gift account, or a cash account;
	transforming, via the one or more processors, the financial transactions representing the bills or invoices associated with the one or more identified payment methods into tax related financial transactions, wherein the transformation efficiently and accurately identifies the tax related financial transactions; and
	categorizing, via one or more processors, each of the transformed financial transactions as a tax-deductible financial transaction or a non-tax-deductible financial transaction.

	The above underlined elements represent an abstract idea which falls under certain methods of organizing human activity, a fundamental economic principle.
	The elements are considered abstract because the claims are directed to categorizing financial transactions which is a process that does not require the use of a computer.
	This judicial exception is not integrated into a practical application because the additional elements being a system comprising one or more processors, a database and a description of the payment method data represent adding the words “apply it” to the abstract idea and non-functional descriptive material or a limitation which is not meaningful as the type of payment method data has no effect on the outcome of the process. Additionally, the limitation “wherein the transformation efficiently and accurately identifies the tax related financial transactions” is narrative in nature and does not recite the performance of any steps or affect the process in any particular way and therefore is not considered meaningful and may also be considered non-functional descriptive material.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the analysis in step 2A overlaps here and the description of the payment methods and the transformation are not meaningful since it has no functional effect on the subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694